Citation Nr: 0410211	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-25 043	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from March 
1982 to June 1989.  This matter comes to the Board of Veteran's 
Appeals (Board) on appeal from an October 2002 rating decision by 
the Portland Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service-connection and assigned a 10 
percent rating for the veteran's right knee disorder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The VA examination on which the rating assigned by the RO was 
based took place in September 2002.  On that examination it was 
noted that there was no ligament laxity.  In a January 2003 
statement and again in an August 2003 Form 9, the veteran's 
representative noted that the veteran's knee has "gone out on him" 
and that he has had to wear a prosthetic device.  In the August 
2003 Form 9statement, the representative also described an 
incident at work, when the veteran suffered an exacerbation of 
symptoms.  The current 10 percent rating is assigned under a 
diagnostic code for arthritis with limitation of motion, and it is 
noteworthy that if the veteran has both right knee arthritis with 
limitation of motion and instability, separate ratings may be 
assigned for each type of impairment.  It is also noteworthy that 
since this is an appeal from the initial rating assigned with the 
grant of service connection, the entire appeal period must be 
reviewed, and "staged ratings" are for consideration.  

The veteran has identified Dr. B.L. as a treatment provider for 
his service-connected right knee disorder.  The RO sought to 
obtain records of such treatment, but Dr. B.L has not responded.  
The veteran was advised that the RO was unable to obtain the 
records.  While VA will provide assistance, it is primarily the 
veteran's responsibility to secure and submit for the record  
reports of private medical treatment.  

Accordingly the case is REMANDED to the RO for the following:

1.  The veteran should be asked to identify all VA and non-VA 
medical treatment providers who have treated him for his right 
knee disorder since May 2002.  The RO should obtain complete 
records of such treatment from all sources identified.  The 
veteran must assist in this matter by providing any necessary 
releases.  In conjunction with the development he should be 
advised of the provisions of 38 U.S.C.A. § 3.158(a).  He should 
also be advised that the RO was unable to obtain Dr. B.L.'s 
records and that it is incumbent upon him to arrange for those 
records to be forwarded to the RO.  

2.  The RO should then arrange for an orthopedic examination to 
ascertain the current severity of the veteran's service-connected 
right knee disorder.  The veteran's claims folder must be 
available to, and reviewed by, the examiner.  The examiner should 
ascertain ranges of motion and whether there are instability or 
subluxation, and also indicate whether there is further limitation 
of motion due to pain (if so, to what degree?) and would there be 
greater impairment of function due to pain on use or on 
exacerbation and, if so, to what degree.  If there is any right 
knee pathology due to an intercurrent injury, the examiner should 
indicate to the extent possible what portion of the pathology and 
associated impairment is due to the intercurrent injury.  

3.  The RO should then readjudicate the claim.  If it remains 
denied, the RO should issue an appropriate supplemental statement 
of the case, and give the veteran and his representative the 
opportunity to respond.  The case should then be returned to the 
Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
                             Veterans Law Judge, Board of 
Veterans' Appeals	          


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



